Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Pennsylvania National Mutual Casualty
Insurance Company,
Petitioner
No. 1:18-mc-00653-SHR

Vv.

Everest Reinsurance Company,
f/k/a Prudential Reinsurance Company
Respondent.

 

PENNSYLVANIA NATIONAL MUTUAL CASUALTY
INSURANCE COMPANY’S
STATEMENT OF JUSTIFICATION FOR SEALING ORDER

Petitioner, Pennsylvania National Mutual Casualty Insurance Company
(“Penn National”), hereby submits this Statement of Justification in support of its
Motion to Seal Confidential Documents pursuant to LR 5.8 and LCrR 49 and states
as follows’.

1. Penn National and Everest Reinsurance Company f/k/a Prudential

Reinsurance Company (“Everest”) are parties to multiple reinsurance agreements

containing an arbitration provision (collectively, “Treaties”). A representative

 

' The statements of fact come from Penn National’s Verified Petition to Compel
Arbitration.

220538261
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 2 of 13

sample of the Treaties, the Second Excess Layer from 1991, is Exhibit B to Penn
National’s Petition to Compel Arbitration and the subject of the Motion to Seal.

2. A dispute has arisen between Penn National and Everest regarding
billings under the Treaties.

3. The Treaties contain an arbitration provision that requires all disputes
arising out of or relating to the Treaties to be submitted to arbitration.

4. Penn National has attempted to submit the dispute to arbitration and
demanded arbitration on May 16, 2018 (“Arbitration Demand”). The Arbitration
Demand is Exhibit A to the Motion to Compel Arbitration and is also subject to the
Motion to Seal.

5. Everest has refused to participate in umpire selection as required by
the arbitration provisions in the Treaties. (See Exhibit B at § 26(C).)

6. Instead, Everest has sought to require the present dispute to be heard
by individuals from an arbitration panel that was convened to decide a dispute
between Penn National and another reinsurer (“Former Panel”). Everest was not a
party to and did not participate in this earlier arbitration. Neither Penn National’s
claims against Everest nor Everest’s defenses to Penn National’s claims were
presented to the Former Panel. Accordingly, the Former Panel never had
jurisdiction of Penn National’s claims against Everest. In any event, the Former

Panel has now disbanded, and the parties have subsequently resolved their dispute

220538261
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 3 of 13

by confidential settlement. Accordingly, the Former Panel no longer has authority
to act in any capacity, let alone on a request from a non-party to the arbitration it
presided over.

7. As part of the arbitration process, the Former Panel entered a
stipulated Confidentiality Agreement and Protective Order governing the
proceedings. (A true and correct copy of the Confidentiality Agreement and
Protective Order is attached hereto as Exhibit 1.)

8. Pursuant to the terms of the Confidentiality Agreement and Protective
Order “all briefs, depositions and hearing transcripts generated in the course of this
arbitration, documents created for the arbitration or produced in the proceedings by
the opposing party or third-parties, final award and any interim decisions,
correspondence, oral discussions and information exchanged in connection with
the proceedings” are defined as Arbitration Information and are to be kept
confidential and not disclosed. (Exhibit 1 at { 2.)

9. Exhibit 1 is based on the standard form confidentiality agreement used
by ARIAS and is standard in reinsurance arbitrations. See, Century Indem. Co. v.
Certain Underwriters at Lloyd’s, 592 F. Supp. 2d 825 (E.D. Pa. 2009).

10. The arbitration between Penn National and Everest will contain a
similar confidentiality agreement once a panel is fully constituted to hear that

dispute.

220538261
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 4 of 13

11. Everest’s refusal to participate in selecting an arbitration panel based
on its assertion that the Former Panel should consider the present dispute will
necessarily require some confidential Arbitration Information relating to the prior
arbitration be presented to the Court in this matter.

12. The Treaties and Arbitration Demand in the present dispute would be
Arbitration Information under the standard form of Confidentiality Agreement and
Protective Order and thus subject to the terms of such an order, once entered in the.
present arbitration. (See Exhibit 1 at § 2.)

13. Both the Treaties and the Arbitration Demand contain sensitive and
proprietary information regarding the nature and structure of the parties’ business
relationship.

14. The Century case involved an agreed upon confidentiality agreement
with identical operative language. Jd. at 826.

15. The Court in Century outlined the law regarding sealing of court
records.

The strong common law presumption of public access to judicial

records is not absolute. In re Cendant Corp., 260 F.3d 183, 194 (3d

Cir.2001). However, this presumption is rebutted only when a court is

satisfied, after balancing the competing interests, that the need for

secrecy outweighs the presumption of access. Jd. The party seeking to

have the record sealed “bears the burden of showing that the material

is the kind of information that courts will protect” and that “disclosure

will work a clearly defined and serious injury to the party seeking

closure.” Id. (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d
Cir.1994)).

220538261
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 5 of 13

Id. at 827.

16. The sealing of judicial records is within the sound discretion of the
court. Jd. citing Doe v. C.A.R.S. Protection Plus, Inc., 527 F.3d 358, 371 (3d
Cir.2008).

17. Courts utilize a multi-step balancing test in determining whether or
not it is appropriate to seal documents.

These factors include:
(1) whether disclosure will violate any privacy interests;

(2) whether the information is being sought for a legitimate purpose or for
an improper purpose;

(3) whether disclosure of the information will cause a _ party
embarrassment;

(4) whether confidentiality is being sought over information important to
public health and safety;

(5) whether the sharing of information among litigants will promote
fairness and efficiency; .

(6) whether a party benefitting from the order of confidentiality is a public
entity or official; and

(7) whether the case involves issues important to the public.
Id. at 827-8 citing Shingara v. Skiles, 420 F.3d 301, 306 (3d Cir.2005).
18. In granting the motion to seal the Court explained its reasoning as

follows:

220538261
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 6 of 13

The Court will consider the aforementioned factors ad seriatim. First,

there is a significant “business” privacy interest that would affect

Defendant if the Award is disclosed. Second, the purpose behind

sealing the Award is legitimate. The parties entered into a

Confidentiality Agreement and it is the practice in the reinsurance

industry to keep arbitration proceedings, including final awards,

confidential. Third, public health and safety issues are not implicated

here. Fourth, upholding the terms of the Confidentiality Agreement

will promote the voluntary execution of private arbitration

agreements; a sound public policy objective. Fifth, neither party is a

public entity or official.
Id. at 828.

19. The Court’s reasoning in Century is equally applicable here as this is a
purely private business dispute where the parties will be agreeing to confidentiality
as is customary in the reinsurance industry and no public officials, entities or issues
are involved.

20. The only difference in the present case is that Penn National is before
the Court to Compel Arbitration rather than confirm an award.

21. However, the public interest in this case is limited, as the only reason
these documents are being submitted is to establish Penn National’s right to
compel arbitration. The details of the agreements and the Arbitration Demand
dealing with the business relationship of the parties has no bearing on whether or
not arbitration is appropriate and must be compelled. The Court will not be ruling

on the merits of the dispute and if the requested relief is granted the parties will

proceed with private arbitration subject to a confidentiality and protective order.

220538261
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 7 of 13

WHEREFORE, Petitioner Pennsylvania National Mutual Casualty Insurance

Company respectfully requests that this Court grant the Motion to Seal

Confidential Documents and for such other relief as the Court deems appropriate.

Dated: November 13, 2018

220538261

Respectfully Submitted,

CLARK HILL PLC

Shs
ReGen

W>Tomilson, Esq. (PA ID
204644)

Joseph M. Donley (Pa ID 23058)
One Commerce Square

2005 Market Street

Philadelphia, PA 19103

215 640 8500
rtomilson@clarkhill.com

    

 

Counsel for Petitioner, Pennsylvania
National Mutual Casualty Insurance
Company
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 8 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY,

Petitioner,
Case No. 1:18-mc-00653-SHR
VS.

EVEREST REINSURANCE COMPANY,
f/k/a Prudential Reinsurance Company

Respondent.

 

Exhibit 1 to Statement of Justification for Sealing Order

Filed Under Seal

220556669
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 9 of 13

In the Matter of the Arbitration Between

 

"NEW ENGLAND REINSURANCE CORPORATION and
HARTFORD FIRE INSURANCE COMPANY

Petitioners,
- and - “ Panel Members:
PENNSYLVANIA NATIONAL MUTUAL Dan Schmidt, 1V, Umpire
CASUALTY INSURANCE COMPANY, Howard Denbin, for Petitioners

Spiro Bantis, for Respondent
Respondent and Counter-Petitioner.

 

CONFIDENTIALITY AGREEMENT
1. The parties intending to be bound by this agreement are:

a. New England Reinsurance Corporation and Hartford Fire Insurance Company
(collectively “Hartford”) and their parent corporation, subsidiaries, affiliates, agents,
employees, officers and directors.

b. Pennsylvania National Mutual Casualty Insurance Company (“Penn National”) and its
parent corporation, subsidiaries, affiliates, agents, employees, officers and directors.

2. Except as provided in Paragraph 3 below, and absent written agreement between the parties to
the contrary, Hartford and Penn National agree that all briefs, depositions and hearing transcripts
generated in the course of this arbitration, documents created for the arbitration or produced in the
proceedings by the opposing party or third-parties, final award and any interim decisions,
correspondence, oral discussions and information exchanged in connection with the proceedings
(hereinafter collectively referred to as “Arbitration Information”) will be kept confidential. This
Confidentiality Agreement will remain in effect even after conclusion of the arbitration
proceedings.

3. Disclosure of Arbitration Information may be made: (a) to the extent necessary to obtain
compliance with any interim decisions or the final award herein, or to secure payment from
retrocessionaires; (b) in connection with court proceedings relating to any aspect of the arbitration,
including but not limited to motions to confirm, modify or vacate an arbitration award; (c) as is
necessary in communications with auditors retained by any party, or federal or state regulators; (d)
as is necessary to comply with subpoenas, discovery requests or orders of any court; and (e) to the
extent Arbitration Information is already lawfully in the public domain. Any disclosures pursuant
to subparagraphs (a) or (c) shall be accompanied by a copy of this Confidentiality Agreement and
an instruction to any recipient to maintain the confidentiality of all Arbitration Information. In
connection with any disclosures pursuant to subparagraph (b), the parties agree, subject to court
approval, that all submissions of Arbitration Information to a court shall be sealed. If any party is
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 10 of 13

requested or required urider subparagraph (d) to disclose Arbitration Information, subject to any
applicable legal restrictions, that party will give written notice to the other(s) as soon as possible
after the subpoena, discovery request or court order is received. In all contexts, all parties will
make good-faith efforts to limit the extent of the disclosures, if any, to be made, and will cooperate
with each other in resisting or limiting disclosure of Arbitration Information.

4, For the purpose of conducting this arbitration, Arbitration Information may be disclosed as
needed or appropriate to the following persons only:

a, the arbitration panel, who evidence by their execution hereof their undertaking to
maintain Arbitration Information in confidence as set forth herein;

b.. counsel for a party or employees of counsel’s law firm who are assisting counsel;
c. employees and agents of the parties for purposes consistent with this agreement;
d. any party’s deposition or trial witness;

e. any person retained by counsel for a party to assist in this arbitration; provided, however,
that such person shall agree to be bound by the terms of this Confidentiality Agreement as
if that person were a party, and shall so acknowledge by executing, prior to receipt of or
access to Arbitration Information, an affidavit in the form attached hereto as Exhibit A; or
f. any non-party deposition or trial witness; provided, however, that such person shall agree
to be bound by the terms of this Confidentiality Agreement as if that person were a party,
and shall so acknowledge by executing, prior to receipt of or access to Arbitration
Information, an affidavit in the form attached hereto as Exhibit A.

5. Ifa party is requested or required to disclose Arbitration Information, subject to applicable legal
restrictions, that Party will: 1) notify the other party(ies) in writing as soon as possible after the
subpoena, request or court order is received, to permit the other party(ies) to seek legal protection
against any such disclosure; and 2) tender the defense of that demand to the party that produced the
Arbitration Information, or permit that party to associate in the defense of that demand. Unless
the demand has been timely limited, quashed or extended, the obligated party will thereafter be
entitled to comply with such demand, request or court order to the extent required by law. If
requested by any other party(ies), the obligated party will cooperate (at the expense of the
requesting other party(ies)) in the defense of a demand.

6. The parties recognize that serious injury could result to any party and its business if the other
party breaches its obligations under this Agreement. Therefore, each party agrees that all parties
will be entitled to seek a restraining order, injunction or other equitable relief if another party
breaches its obligations under this Agreement, in addition to any other remedies and damages that
would be available at law or equity.
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 11 of 13

Members of the Panel:

Spiro Bantis.
Howard Denbin
Dan Schmidt, IV

   
  

AGREED:

Arbitrator:

 

 

 

Dated: March 3, 2016
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 12 of 13

EXHIBIT A

In the Matter of the Arbitration Between

 

NEW ENGLAND REINSURANCE CORPORATION and
HARTFORD FIRE INSURANCE COMPANY

Petitioners,
- and - Panel Members:
PENNSYLVANIA NATIONAL MUTUAL Dan Schmidt, IV, Umpire
CASUALTY INSURANCE COMPANY, Howard Denbin, for Petitioners

Spiro Bantis, for Respondent
Respondent and Counter-Petitioner.

 

AFFIDAVIT

, being duly sworn, deposes and says:

 

1. Live at

 

 

2, 1am employed as (position) by (name and address of employer),

 

 

3. I am aware that the parties to “In the Matter of the Arbitration Between New England
Reinsurance Corporation and Hartford Fire Insurance Company (Petitioners) and Pennsylvania
National Mutual Insurance Casualty Insurance Company (Respondent/Counter-Petitioner)” have
entered into a Confidentiality Agreement dated March 3, 2016. I have received and read a copy of
that Confidentiality Agreement.

4, | agree to review or otherwise use the material produced in the instant arbitration by

 

only under supervision of a party’s counsel and only in connection with this particular arbitration.

5. Lagree that I am bound by the terms of the Confidentiality Agreement as though I were a party to
the arbitration, and I will not disclose or discuss material produced by

 

or
to or with any person other than those permitted access to such material under the Confidentiality

Agreement.

 
Case 1:18-mc-00653-JEJ Document 3-1 Filed 11/14/18 Page 13 of 13

(Signature)

 

Sworn to before me this day of , 20

 

Notary Public (SEAL)
